'The opinion of the court was delivered by
Bennett, J.
We think the judgment of the county court, discharging the trustee, should be affirmed. It is evident that -when the son took his father’s family home, he did not become legally liable to pay for what be might choose to do upon the farm. The ■disclosure is, that the son was induced to do it from filial duty, as the father was poor, and destitute of ahorne for himself and family.
The commissioner does not even find that there was any expectation in the son to pay for the personal services -of the family, except by giving them a support; or auy expectation in the father to ask it. If this family arrangement, between the father and son, had been entered into in lad faith, and with an intent to avoid claims ■of the creditors of the father, or to enable him to acquire a false •credit, it might present a different question-; but there is no such ■finding, and it is not to he presumed. It is no unusual family .arrangement.
Judgment of the court below affirmed.